

Exhibit 10(d)
PPL Corporation
Restricted Stock Unit Agreement




This Letter Agreement will confirm a grant to you of Restricted Stock Units
("Units") of PPL Corporation Common Stock under the PPL Incentive Compensation
Plan or the PPL Incentive Compensation Plan for Key Employees (the "Plan").
1.  Grant of Units. The Company hereby grants to you Units representing a future
delivery of a specified number of shares of common stock of the Company at a
specified time, as shown on Exhibit A of this Agreement, under the terms and
conditions set forth herein and the Plan.
2.  Issuance of Stock. Upon the lapse of restrictions on your Units, PPL
Corporation's Investor Relations specialists will implement a procedure to
identify PPL Corporation common stock in the number of shares you are entitled
to receive after the lapse of restrictions on your Units. Pursuant to Paragraph
5, the total number of shares will be reduced by that number of shares equal in
value to your income tax withholding obligation. PPL Corporation uses a stock
transfer agent to place common stock in your name. For issuance of common stock
under the Incentive Compensation Plan for Key Employees, the transfer of common
stock to pay income tax withholding may be delayed until after the first quarter
dividend record date, in order to provide dividends on the shares to
participants prior to the sale of the shares. However, for retirement, death or
disability, or change in control (paragraphs 6, 7, and 9), there shall be no
delay in the transfer of common stock. Depending upon market volatility,
holidays, and whether the Company elects to use treasury shares, unissued
shares, or purchase on the open market, there will be a delay between the date
the restrictions on your Units lapse and the date shares are registered in your
name. This time lapse will normally not exceed 15 days and will not in any event
exceed 30 days. Your shares will be registered in your name and deposited into a
PPL Dividend Reinvestment Program ("DRIP") account.
3.  Dividend Equivalents. With respect to each dividend or distribution paid or
made on Common Stock to holders of record while you hold Units hereunder, you
shall be paid a dollar equivalent as salary at approximately the same time such
dividend or distribution on Common Stock is paid or made, but in no event later
than March 15 of the year following the calendar year of the dividend or
distribution on common stock.
4.  Applicability of the Plan. This Agreement and the Units granted hereunder
are subject to all the terms and conditions of the Plan, which are hereby
incorporated by reference, and may not be assigned or transferred, except by
will or the laws of descent and distribution in the case of your death.
5.  Withholding Taxes. Upon the lapse of restrictions on your Units and receipt
of shares pursuant to Paragraph 4 (the “Payment Event”), the Company will pay
all applicable withholding taxes by withholding from the shares otherwise
payable to you shares of common stock equivalent in value (calculated based on
the stock price on the date of the Payment Event) to the dollar amount of
withholding taxes for which you are obligated.
6.  Retirement. "Retirement" means termination of employment with the Company
and your election for monthly retirement benefits to commence immediately under
the PPL Retirement Plan, or, if you are not a participant in the PPL Retirement
Plan, you elect or are eligible for immediate commencement of benefits under any
other defined benefit pension plan, whether or not tax qualified (such as the
PPL SERP). Twelve months after the date of your retirement all restrictions on
your Units lapse, and the income tax withholding and issuance of stock set forth
above will take place.
7.  Death or Long-Term Disability. On your death or your receipt of benefits
under the PPL Long-Term Disability Plan for three months (by reason of a
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months), restrictions on your Units shall lapse in the same manner as if
you continued working until you were age 65, except that the six-month delay
otherwise applicable to "specified employees" under Code Section 409A shall not
apply. Units shall be paid to your beneficiary in the event of your death.
8.  Termination of Employment. If your employment is terminated, voluntarily or
involuntarily, and you are not eligible for or do not elect immediate
commencement of monthly retirement benefits under the PPL Retirement Plan (or
other defined benefit pension plan if not a PPL Retirement Plan participant),
all of your Units will be automatically forfeited.
9.  Change in Control. In the event of a "change in ownership or effective
control" of PPL Corporation, as defined in the Plan, restriction on all Units
will immediately lapse and payment of stock shall occur in accordance with the
provisions of Paragraph 2.
10.  Definitions; Conflict. Capitalized terms not otherwise defined shall have
the meaning specified in the Plan. In the event of any conflict between this
Agreement and the Plan, the terms of the Plan shall control.
11.  No Right to Continued Employment. The grant of Units shall not confer on
you any right to be retained in the employ of the Company or a subsidiary, or to
receive subsequent Units or other awards under the Plan. The right of the
Company or any subsidiary to terminate your employment with it at any time or as
otherwise provided by any agreement between the Company or any subsidiary and
you is specifically reserved.
12.  Applicable Law. The validity, construction, interpretation, administration,
and effect of the Plan, and of its rules and regulations, and rights relating to
the Plan and to this Agreement, shall be governed by the substantive laws, but
not the choice of law rules, of the Commonwealth of Pennsylvania.
13.  No Rights of a Shareholder. You shall not have any rights of a shareholder
with respect to shares issuable hereunder except to the extent shares have been
issued to you as a result of the lapse of restrictions on your Unit.
14.  Amendment. The terms of this Agreement may be amended from time to time by
the Committee in its sole discretion in any manner it deems appropriate;
provided that no such amendment shall, without your consent, diminish your
rights under this Agreement.
____________
 
To confirm your acceptance of the foregoing, kindly sign and promptly return one
copy of Exhibit A of this Letter Agreement to the Company.
Sincerely,
PPL Corporation




By:  /s/ Robert J.
Grey                                                                 
Robert J. Grey
Senior Vice President, General Counsel
And Secretary




--------------------------------------------------------------------------------






Exhibit A
 
RESTRICTED STOCK UNIT AGREEMENT
 
Restricted Stock Unit Award
Restricted Stock Units Granted To:  «First_Name» «Last_Name»  SSN: «SSN»




Plan: Incentive Compensation Plan
           Incentive Compensation Plan for Key Employees [Delete one]


Date of Award: ______________________
 
Date Restrictions on Restricted Stock Units lapse:______________________
 
Signature of Employee: ______________________
 
Date: ______________________
 